DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) was submitted on 12/06/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 1-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng-Tsai Ho et al., (hereinafter Ho) (US 2014/0254680) in view of Ioannis Andreopoulos et al., (hereinafter Andreopoulos) (US 2021/0211739).
Re Claim 1. Ho discloses, a method comprising: 
determining first motion information, from of a plurality of motion information, for a block (determining a first motion vector candidate MVt based on the minimum distortion, Fig.2 Par.[0027]); 
generating, for each respective motion information of the plurality of motion information, a reconstructed block (generating inter-predicted reconstructed blocks at the output of the summer 118, in Fig.1 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
as further described) based on: 
a prediction block generated for the respective motion information (inter-predicted block is generated, from the reconstructed blocks at buffer 121 and 125 to the input of summer 112 Fig.1 Par.[0019]); and 
a reconstructed residual block based on the first motion information (a reconstructed residual block results at the output of summer 112, based on the first MVt information, Fig.1, Par.[0025]); 
determining second motion information, from the plurality of motion information, for the block based on a visual quality of each of the reconstructed blocks (determining a second motion vector MVt’ and information based on the visual quality in Fig.3 Par.[0037] Fig.4 Par.[0028]-[0032] and providing visual quality information from evaluation module 104, Par.[0020]-[0022], [0025]-[0027]); and 
signaling, based on the second motion information, the first motion information in a bit stream (signaling in the bitstream to decoder, based on the information derived from the video quality estimated motion vector the first motion vector information Par.[0037]-[0039]). 
In an analogous art, the visual quality reconstruction of the video blocks, is taught by Andreopoulos where video information fidelity post-processing is performed at decoder side as claimed, for the block based on a visual quality of each of the reconstructed blocks (by applying visual quality improvement measures Par.[0008], [0039]).
Based on the various visual quality processing at decoder site, and the known Neural Network learning techniques related to visual quality coding, the ordinary skilled in the art would have found obvious before the effective filing date of invention to further extent the visual training models found in Ho, as further based reconstructed video blocks, among which training a system based on scores represented by a blind image quality assessment of referenced values to ensure efficient coding to seek other visual quality learning models as those identified in Andreopoulos (Par.[0006]) hence deeming the combination predictable.
 
Re Claim 2. Ho and Andreopoulos disclose, the method of claim 1, 
Ho teaches about, wherein the first motion information comprises a motion vector and a reference picture number (first motion information comprises the motion vector MVt and the reference block BKr, of a reconstructed picture frame Fig.2, Par.[0026]).  

Re Claim 3. Ho and Andreopoulos disclose, the method of claim 1, 
Ho teaches about, wherein the determining the first motion information is based on a distortion cost (the first motion vector MVt, information is based on minimum distortion, Fig.2 Par.[0027]).  

Re Claim 4. Ho and Andreopoulos disclose, the method of claim 1, 
Ho teaches about, wherein the determining the first motion information is based on a rate-distortion cost (where the rate-distortion cost is determined by SAD, SATD, or SSD value for the first motion MVt information data from within a search range SR, Par.[0026] Fig.2).  

Re Claim 5. Ho and Andreopoulos disclose, the method of claim 1, 
Ho teaches about, wherein the determining the second motion information further comprises determining the second motion information for the block based on the visual quality, among the visual qualities of the reconstructed blocks, with a highest visual quality (the second motion information MVt’ is based on the highest visual quality VQ, per Fig.3 Par.[0027]).  

Re Claim 6. Ho and Andreopoulos disclose, the method of claim 1, 
Andreopoulos teaches about, wherein the visual quality of each of the reconstructed blocks is determined without using the block as a reference (determining the visual quality of the reconstructed block, by using neural networks not reference blocks, Par.[0018], [0068], [0069], by computing at a post-processor a perceptual model of non-reference based on a score of quality, Par.[0073], etc.).  

Re Claim 7. Ho and Andreopoulos disclose, the method of claim 6, 
Andreopoulos teaches about, wherein the visual quality of each of the reconstructed blocks is determined based on a visual parameter measurement index (the visual quality is based on parameters or metrics of similarity index metric SSIM, Par.[0046],[0095]).  

Re Claim 8. Ho and Andreopoulos disclose, the method of claim 6, 
Andreopoulos teaches about, wherein the visual quality of each of the reconstructed blocks is determined based on a deep Learning for Blind Image Quality Assessment (BIQA at Par.[0073]).  

Re Claim 9. Ho and Andreopoulos disclose, the method of claim 1, 
Ho teaches about, wherein the generating the reconstructed block for each respective motion information further comprises generating the reconstructed block for each respective motion information by summation of: the reconstructed residual block; and the prediction block based on each motion information (reconstructing the block by summing at 118, the prediction and the residual block Fig.1, Par.[0019]).  

Re Claim 10. Ho and Andreopoulos disclose, the method of claim 9, 
Ho teaches about, wherein the generating the reconstructed residual block further comprises (the decoding process at prediction loop Fig.1): transforming a residual block to generate transform coefficients (transform the residual coefficients from 112, at 113, Fig.1, Par.[0019]); quantizing the transform coefficients (quantizing at 114 the transform coefficients, from 113, Fig.1, Par.[0019]); de-quantizating the inverse transformed transform coefficients (inverse quantizing at 116, Fig.1); and inverse transforming of the transform coefficients (inverse transforming at 117, Fig.1, Par.[0019]);  

Re Claim 11. Ho and Andreopoulos disclose, the method of claim 9, 
Ho teaches about, wherein the residual block is a difference between the block and the prediction block based on the first motion information (residual is generated at subtractor 112 Fig.1 Par.[0019]).

Re Claim 16. This claim represents the non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a decoder, cause the decoder to process each and every limitation of Claim 1, hence it is rejected on the same evidence mapped mutatis mutandis.


Re Claim 17. This claim represents the non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a decoder, cause the decoder to process each and every limitation of Claim 5, hence it is rejected on the same evidence mapped mutatis mutandis.
	
Re Claim 18. This claim represents the non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a decoder, cause the decoder to process each and every limitation of Claim 6, hence it is rejected on the same evidence mapped mutatis mutandis.

Re Claim 19. This claim represents the non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a decoder, cause the decoder to process each and every limitation of Claim 7, hence it is rejected on the same evidence mapped mutatis mutandis.

Re Claim 20. This claim represents the non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a decoder, cause the decoder to process each and every limitation of Claim 8, hence it is rejected on the same evidence mapped mutatis mutandis.
4.	Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ho and  Andreopoulos in view of Mehdi Salehifar et al., (hereinafter Salehifar) (US 2022/0159291).
Re Claim 12. Ho and Andreopoulos disclose, the method of claim 1, 
Ho teaches about, wherein the signaling comprises signaling, in the bit stream, the first motion information according to a syntax structure (signaling the motion information parameters, Par.[0037]). 
However, in regard to the first motion information Salehifar expressly teaches the motion information being signaled to decoder according to  a syntax structure (the motion information in inter-prediction mode, being prior to the second motion information based on visual quality metrics, is signaled by a syntax structure element of signaling parameters e.g., the signaling the motion vector difference MVD, information, Par.[0084],[0100],[0177]).
In consideration to the motion information syntax being signaled to the decoder side disclosed in Ho, the ordinary skilled in the art would have found obvious before the effective filing date of the invention to pursue analyzing the scope and structure of the motion information in order to find express disclosure of a syntax structure and by combining with Salehifar teaching about reducing the signaling overhead and the motion information transmitted in an inter prediction mode at (Par.[0100]), to deem such combination predictable.

Re Claim 13. Ho, Andreopoulos and Salehifar disclose, the method of claim 12, 
Salehifar teaches the, wherein the syntax structure comprises a syntax element, the syntax element indicating the first motion information (a signaled syntax element representing the first prediction direction Par.[0218] where the motion vector prediction MVP information is signaled by a flag, abs_mvd_greater1_flag, Par.[0220] or [0223]-[0224]).  

Re Claim 14. Ho and Andreopoulos disclose, the method of claim 13, 
Salehifar teaches about, wherein an occurrence of the syntax element in the syntax structure is conditioned based on the second motion information (the syntax element in the signaled structure is conditionally based on a motion vector difference, MVD accuracy, Par.[0283]-[0285]).  

Re Claim 15. Ho, Andreopoulos and Salehifar disclose, the method of claim 14, 
Salehifar teaches about, wherein an occurrence of the syntax element in the syntax structure is conditioned based on whether the first motion information is the same as the second motion information (the motion information is conditioned for an accurate MV reconstruction, the motion vector predictors MVP of the CU are sought to be the same with the previously MVD, Par.[0285]).  

 
Conclusion
5.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/